Exhibit 10.3

EXECUTION VERSION

GUARANTY

THIS GUARANTY (this “Guaranty”) is executed as of April 17, 2017 by PARKWAY
OPERATING PARTNERSHIP LP, a Delaware limited partnership (together with any
permitted successors and assigns, “Guarantor”), for the benefit of GOLDMAN SACHS
MORTGAGE COMPANY (together with its successors and assigns, “Lender”), a New
York limited partnership.

W I T N E S S E T H

WHEREAS, Lender has agreed to make a loan (the “Loan”) to the entities set forth
on Schedule I, each a Delaware limited liability company (“Borrower”), in the
original principal amount of $465,000,000 (the “Loan Amount”), pursuant to that
certain Loan Agreement, dated as of the date hereof, by and between Borrower and
Lender (the “Loan Agreement”; capitalized terms used herein but not otherwise
defined shall have the respective meanings ascribed to such terms in the Loan
Agreement);

WHEREAS, to evidence the Loan, Borrower has executed and delivered to Lender a
promissory note, dated as of the date hereof, in the original principal amount
of the Loan Amount (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), and Borrower
has or will become indebted, and may from time to time become further indebted,
to Lender with respect to the Loan;

WHEREAS, Lender requires as a condition to making the Loan that Guarantor agrees
to unconditionally guaranty for the benefit of Lender and its successors and
assigns, the full and timely payment and performance of the Guaranteed
Obligations (as hereinafter defined);

WHEREAS, Guarantor directly and/or indirectly owns an interest in Borrower and
will derive substantial economic benefit from the making of the Loan by Lender
to Borrower; and

WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in order to
induce Lender to make the Loan.

NOW, THEREFORE, to induce Lender to make the Loan to Borrower and in
consideration for the substantial benefit Guarantor will derive from the making
of the Loan and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligations. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender the full and timely payment and performance
of all of the Guaranteed Obligations if and as and when the same shall be due
and payable. Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.

 

1



--------------------------------------------------------------------------------

1.2 Definitions of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means all obligations and liabilities of Borrower pursuant to
Section 8.19(b) of the Loan Agreement.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute and continuing
guaranty of payment and not a guaranty of collection. No exculpatory language
contained in any of the other Loan Documents shall in any event or under any
circumstances modify, qualify or affect the personal recourse obligations and
liabilities of Guarantor hereunder. This Guaranty may not be revoked by
Guarantor and shall continue to be effective with respect to the Guaranteed
Obligations arising or created after any attempted revocation by Guarantor and,
if Guarantor is a natural person, after Guarantor’s death, in which event this
Guaranty shall be binding upon Guarantor’s estate and Guarantor’s legal
representatives and heirs. It is the intent of Guarantor and Lender that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that so long as any portion of
the Indebtedness shall be outstanding, such obligations and liabilities shall
not be discharged or released in whole or in part, by any act or occurrence
(including the fact that at any time or from time to time the Indebtedness or
the Guaranteed Obligations may be increased or reduced) that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of Guarantor, other than pursuant to a termination of this Guaranty pursuant to
Section 6.18. This Guaranty may be enforced by Lender and any subsequent holder
of the Note or any part thereof and shall not be discharged by the assignment or
negotiation of all or any part of the Note.

1.4 Joint and Several Liability. Notwithstanding anything to the contrary, if
Guarantor is comprised of more than one Person, the obligations and liabilities
of each such Person under this Guaranty shall be joint and several.

1.5 Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder shall not
be reduced, discharged or released because or by reason of any existing or
future set-off, offset, claim or defense of any kind or nature that Borrower,
Guarantor or any other Person has or may hereafter have against Lender or
against payment of the Indebtedness or the Guaranteed Obligations, whether such
set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise.

1.6 No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary for
Lender (and Guarantor hereby waives any rights that Guarantor may have to
require Lender) to take any action, obtain any judgment or file any claim prior
to enforcing this Guaranty, including to (i) institute suit or otherwise enforce
Lender’s rights, or exhaust its remedies, against Borrower or any other Person
liable on all or any part of the Indebtedness or the Guaranteed Obligations, or
against any other Person, (ii) enforce Lender’s rights, or exhaust any remedies
available to Lender, against any collateral that shall ever have been given to
secure all or any part of the Indebtedness or the Guaranteed Obligations,
(iii) join Borrower or any other Person liable on the Guaranteed Obligations in
any action seeking to enforce this Guaranty or (iv) resort to any

 

2



--------------------------------------------------------------------------------

other means of obtaining payment of all or any part of the Indebtedness or the
Guaranteed Obligations. Lender shall not be required to mitigate damages or take
any other action to reduce, collect or enforce the Guaranteed Obligations.

1.7 Payment by Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid or performed when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due thereon to Lender. Amounts not paid when due
hereunder shall accrue interest at the Default Rate from and after the date
demanded, unless such amounts already include interest at the Default Rate
pursuant to the terms of the other Loan Documents. Such demands may be made at
any time coincident with or after the time for payment of all or any part of the
Guaranteed Obligations and may be made from time to time with respect to the
same or different Guaranteed Obligations.

1.8 Application of Payments. If, at any time, there is any Indebtedness or
obligations of Borrower to Lender that is not guaranteed by Guarantor, Lender,
without in any manner impairing its rights hereunder, may, at its option, apply
all amounts realized by Lender from any collateral or security held by Lender
first to the payment of such unguaranteed Indebtedness or obligations, with the
remaining amounts, if any, to then be applied to the payment of the Indebtedness
or obligations guaranteed by Guarantor.

1.9 Waivers.

(a) Guarantor hereby assents to all of the terms and agreements heretofore or
hereafter made by Borrower with Lender (including the provisions of the Loan
Documents) and hereby waives diligence, presentment, protest, demand on Borrower
for payment or otherwise, filing of claims, requirement of a prior proceeding
against Borrower and all notices (other than notices expressly provided for
hereunder or required to be delivered under applicable law), including notice
of:

(i) the acceptance of this Guaranty;

(ii) the present existence or future incurring of all or any part of the
Indebtedness, or any future change to the time, manner or place of payment of,
or in any other term of all or any part of the Indebtedness or the Guaranteed
Obligations;

(iii) any amendment, modification, replacement or extension of any of the Loan
Documents;

(iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other documents arising under the Loan Documents or in connection with the
Property;

(v) Lender’s transfer, participation, componentization or other disposition of
all or any part of the Loan or this Guaranty, or an interest therein;

 

3



--------------------------------------------------------------------------------

(vi) the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;

(vii) any protest, proof of non-payment or default by Borrower, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Indebtedness or the
Guaranteed Obligations;

(viii) the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Indebtedness or the Guaranteed Obligations,
or any part thereof; or

(ix) any other action at any time taken or omitted to be taken by Lender
generally and any and all demands and notices of every kind in connection with
this Guaranty, the other Loan Documents and any other documents or agreements
evidencing, securing or relating to the Indebtedness or the Guaranteed
Obligations, or any part thereof.

(b) Guarantor hereby waives any and all rights it may now or hereafter have to,
and covenants and agrees that it shall not at any time, insist upon, plead or in
any manner whatsoever claim or take the benefit or advantage of, any and all
appraisal, valuation, stay, extension, marshaling-of-assets or redemption laws,
or right of homestead or exemption, whether now or at any time hereafter in
force, that may delay, prevent or otherwise affect the performance by Guarantor
of its obligations under, or the enforcement by Lender of, this Guaranty.
Guarantor hereby further waives any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, set-off, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by Lender
hereunder, except for the defense of the actual timely performance of the
Guaranteed Obligations hereunder.

(c) Guarantor specifically acknowledges and agrees that the waivers made by it
in this Section and in the other provisions of this Guaranty are of the essence
of the Loan transaction and that, but for this Guaranty and such waivers, Lender
would not make the Loan to Borrower.

1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, until the repayment in full of the
Indebtedness (including any Indebtedness evidenced by a loan created pursuant to
the Cooperation Agreement), Guarantor hereby unconditionally and irrevocably
waives, releases and abrogates any and all rights it may now or hereafter have
under any agreement, at law or in equity (including any law subrogating the
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower
or any other Person liable for payment of any or all of the Guaranteed
Obligations for any payment made by Guarantor under or in connection with this
Guaranty or otherwise.

 

4



--------------------------------------------------------------------------------

1.11 Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any time
all or any part of any payment at any time received by Lender from, or on behalf
of, Borrower or Guarantor under or with respect to this Guaranty is held to
constitute a Preferential Payment (as defined in Section 4.4), or if Lender is
required to rescind, restore or return all or part of any such payment or pay
the amount thereof to another Person for any reason (including the insolvency,
bankruptcy reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder), then the Guaranteed Obligations
hereunder shall, to the extent of the payment rescinded, restored or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by Lender, and the Guaranteed Obligations hereunder shall continue to be
effective or reinstated, as the case may be, as to such payment as though such
previous payment to Lender had never been made.

1.12 Termination Upon Foreclosure Under New Mezzanine Loan. Notwithstanding any
other provision of this Guaranty to the contrary, after a foreclosure of any New
Mezzanine Loan (as defined in the Cooperation Agreement), or a conveyance in
lieu thereof, whereby mezzanine lender thereunder acquires title, directly or
indirectly, to the equity in Borrower, or the of the party or parties that
control Borrower cease to be in control of Borrower as a result of the exercise
by the mezzanine lender of any remedies under such New Mezzanine Loan, this
Guaranty shall terminate (and Guarantor shall have no further liability
hereunder for any matters arising following such exercise of mezzanine lender’s
remedies) or conveyance in lieu thereof; provided, however, that Guarantor’s
obligations hereunder shall be automatically reinstated with respect to any
period following the time that any such foreclosure, conveyance or other remedy
is set aside, rescinded or invalidated.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT

REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS

2.1 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including rights to
notice) or defenses that Guarantor might otherwise have as a result of or in
connection with any of the following:

(a) Modifications. Any change in the time, manner or place of payment of all or
any part of the Indebtedness or the Guaranteed Obligations, or in any other term
thereof, or any renewal, extension, increase, alteration, rearrangement,
amendment or other modification to any provision of any of the Loan Documents or
any other document, instrument, contract or understanding between Borrower and
Lender or any other Person pertaining to the Indebtedness or the Guaranteed
Obligations.

(b) Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that Lender might extend, grant or give to Borrower, Guarantor or any
other Person with respect to any provision of this Guaranty or any of the other
Loan Documents.

 

5



--------------------------------------------------------------------------------

(c) Condition of Borrower or Guarantor. Borrower’s or Guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of Borrower’s or
Guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, consolidation, merger arrangement, composition,
readjustment or the commencement of any other similar proceedings affecting
Borrower or Guarantor or any of the assets of either of them, including (A) the
release or discharge of Borrower from the payment and performance of its
obligations under any of the Loan Documents by operation of law or (B) the
impairment, limitation or modification of the liability of Borrower, its
partners or Guarantor, or of any remedy for the enforcement of Lender’s rights,
under this Guaranty or any of the other Loan Documents, resulting from the
operation of any present or future provisions of the Bankruptcy Code or other
present or future federal, state or applicable statute of law or from the
decision in any court.

(d) Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Loan Documents, or of any other document or agreement executed in
connection with the Indebtedness or the Guaranteed Obligations for any reason
whatsoever, including the fact that (i) the Indebtedness or the Guaranteed
Obligations, or any part thereof, exceeds the amount permitted by law, (ii) the
act of creating the Indebtedness or the Guaranteed Obligations, or any part
thereof, is ultra vires, (iii) the officers or representatives executing the
Loan Documents or any other document or agreement executed in connection with
the creating of the Indebtedness or the Guaranteed Obligations, or any part
thereof, acted in excess of their authority, (iv) the Indebtedness or the
Guaranteed Obligations, or any part thereof, violates applicable usury laws,
(v) Borrower or Guarantor has valid defenses, claims or offsets (whether at law,
in equity or by agreement) that render the Indebtedness or the Guaranteed
Obligations wholly or partially uncollectible, (vi) the creation, performance or
repayment of the Indebtedness or the Guaranteed Obligations, or any part thereof
(or the execution, delivery and performance of any document or instrument
representing the Indebtedness or the Guaranteed Obligations, or any part
thereof, or executed in connection with the Indebtedness or the Guaranteed
Obligations, or given to secure the repayment of the Indebtedness or the
Guaranteed Obligations, or any part thereof), is illegal, uncollectible, legally
impossible or unenforceable or (vii) any of the Loan Documents or any other
document or agreement executed in connection with the Indebtedness or the
Guaranteed Obligations, or any part thereof, has been forged or otherwise are
irregular or not genuine or authentic.

(e) Release of Obligors. Any compromise or full or partial release of the
liability of Borrower or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Loan Documents.

(f) Release of Collateral; Other Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment by Lender (including
negligent, willful, unreasonable or unjustifiable impairment) of, or failure to
perfect or obtain protection of, any collateral, property or security at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Indebtedness or the Guaranteed Obligations; or the taking or
accepting of any other security, collateral or guaranty or other assurance of
payment for all or any part of the Indebtedness or the Guaranteed Obligations.

 

6



--------------------------------------------------------------------------------

(g) Offset. Any existing or future right of set-off, offset, claim, counterclaim
or defense of any kind or nature against Lender or any other Person, which may
be available to or asserted by Guarantor or Borrower.

(h) Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Borrower
under any of the Loan Documents or Guarantor under this Guaranty.

(i) Event of Default. The occurrence of any Event of Default or any potential
Event of Default under any of the Loan Documents, whether or not Lender has
exercised any of its rights and remedies under the Loan Documents upon the
happening of any such Event of Default or potential Event of Default.

(j) Actions Omitted. The absence of any action to enforce any of Lender’s rights
under the Loan Documents or available to Lender at law, equity or otherwise, to
recover any judgment against Borrower or to enforce a judgment against Borrower
under any of the Loan Documents.

(k) Other Dealings. The occurrence of any other dealing, transaction, matter or
thing between Guarantor and Lender.

(l) Application of Sums. The application of any sums by whomsoever paid or
however realized to any amounts owing by Guarantor or Borrower to Lender in such
manner as Lender shall determine in its sole discretion, subject to, and
otherwise in accordance with, the terms of the Loan Agreement and the other Loan
Documents.

(m) Ownership Interest. Any change in or termination of the ownership interest
of Guarantor (whether direct or indirect).

(n) Other Circumstances. Any other circumstance that might otherwise constitute
a legal or equitable discharge or defense of a guarantor generally, it being the
unambiguous and unequivocal intention of Guarantor and Lender that the liability
of Guarantor hereunder shall be direct and immediate and that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Guaranteed Obligations.

2.2 Indebtedness or Other Obligations of Guarantor. If Guarantor is or becomes
liable for any Indebtedness owed by Borrower to Lender by endorsement or
otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected by this Guaranty and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may ever have
against Guarantor. The exercise by Lender of any right or remedy

 

7



--------------------------------------------------------------------------------

hereunder or under any other instrument or at law or in equity shall not
preclude the concurrent or subsequent exercise of any right or remedy under any
other instrument or at law or in equity, including the making of multiple
demands hereunder. Further, without in any way diminishing or limiting the
generality of the foregoing, it is specifically understood and agreed that this
Guaranty is given by Guarantor as an additional guaranty to any and all
guarantees as may heretofore have been or may hereafter be executed and
delivered by Guarantor in favor of Lender, whether relating to the obligations
of Borrower under the Loan Documents or otherwise, and nothing herein shall ever
be deemed to replace or be in-lieu of any other such previous or subsequent
guarantees.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. To induce Lender to enter into the Loan
Documents and extend credit to Borrower, Guarantor hereby represents and
warrants to Lender that, as of the date hereof:

(a) Due Formation, Authorization and Enforceability. Guarantor is duly organized
and validly existing under the laws of the jurisdiction of its incorporation or
formation, as the case may be, and has full power and legal right to execute and
deliver this Guaranty and to perform under this Guaranty and the transactions
contemplated hereunder. Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this Guaranty and the transactions
contemplated hereunder. This Guaranty has been duly authorized, executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms.

(b) Benefit to Guarantor. Guarantor hereby acknowledges that Lender would not
make the Loan but for the personal liability undertaken by Guarantor under this
Guaranty. Guarantor is an affiliate of Borrower and directly or indirectly
benefits from the making of the Loan to Borrower.

(c) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower and is
familiar with the value of any and all collateral granted, or intended to be
granted, as security for the Indebtedness or the Guaranteed Obligations;
provided, however, Guarantor is not relying on such financial condition or such
collateral as an inducement to enter into this Guaranty.

(d) No Representation by Lender. Neither Lender nor any other Person has made
any representation, warranty or statement to Guarantor or to any other Person in
order to induce the Guarantor to execute this Guaranty.

(e) Solvency. Guarantor has not entered into this Guaranty with the actual
intent to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not
presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.

 

8



--------------------------------------------------------------------------------

(f) No Conflicts. The execution and delivery of this Guaranty by Guarantor, and
the performance of transactions contemplated hereunder do not and will not
(i) conflict with or violate any Legal Requirements or any governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Laws) affecting
Guarantor or any of its assets or property, (ii) conflict with, result in a
breach of, or constitute a default (including any circumstance or event that
would be a default but for the lack of due notice or lapse of time or both)
under any of the terms, conditions or provisions of any of Guarantor’s
organizational documents (if applicable) or any agreement or instrument to which
Guarantor is a party, or by which Guarantor or its assets or property are bound,
or (iii) result in the creation or imposition of any Lien on any of Guarantor’s
assets or property.

(g) Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor’s knowledge after due and diligent
inquiry, threatened against Guarantor in any court or by or before any other
Governmental Authority, in each case, which might have consequences that would
materially and adversely affect the performance of Guarantor’s obligations and
duties under this Guaranty. There are no outstanding or unpaid judgments against
Guarantor.

(h) Consents. No consent, approval, authorization, order or filings of or with
any court or Governmental Authority is required for the execution, delivery and
performance by Guarantor of, or compliance by Guarantor with, this Guaranty or
the consummation of the transactions contemplated hereunder, other than those
that have been obtained by Guarantor.

(i) Compliance. Guarantor is not in default or violation of any regulation,
order, writ, injunction, decree or demand of any Governmental Authority, the
violation or default of which might have consequences that would materially and
adversely affect the condition (financial or otherwise) or business of Guarantor
or might have consequences that would materially and adversely affect its
performance hereunder.

(j) Financial Information. All financial data that have been delivered to Lender
with regard to Guarantor (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of Guarantor as of
the date of such reports and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as may be explicitly disclosed therein.

(k) No Defenses. This Guaranty and the obligations of Guarantor hereunder are
not subject to, and Guarantor has not asserted, any right of rescission, offset,
counterclaim, cross-claim, recoupment or affirmative or other defense of any
kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.

(l) Tax Filings. Guarantor has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid, or has made adequate provision for the payment of, all federal, state and
local taxes, charges and assessments payable by Guarantor. Guarantor reasonably
believes that its tax returns properly reflect the incomes and taxes of
Guarantor for the periods covered thereby.

 

9



--------------------------------------------------------------------------------

(m) No Bankruptcy Filing. Guarantor is not and has never been a debtor in any
voluntary or involuntary state or federal bankruptcy, insolvency or similar
proceeding. Guarantor is contemplating neither the filing of a petition under
any state or federal bankruptcy or insolvency laws nor the liquidation of its
assets or property and Guarantor does not have any knowledge (after due and
diligent inquiry) of any Person contemplating the filing of any such petition
against it. To the knowledge of Guarantor, during the ten year period preceding
the Closing Date, no such petition has been filed by or against any person who
owns or controls, directly or indirectly, ten percent or more of the beneficial
ownership interests of Guarantor.

(n) No Change in Facts or Circumstances; Full and Accurate Disclosure. There has
been no material adverse change in any condition, fact, circumstance or event,
and there is no fact or circumstance presently known to Guarantor that has not
been disclosed to Lender, in each case that would make the financial statements
or other documents submitted in connection with the Loan or this Guaranty
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects, or might have consequences that
would materially and adversely affect, Guarantor or its business, operations or
conditions (financial or otherwise).

(o) Embargoed Person. Other than equityholders that hold interest in the form of
stock in Parkway Inc. traded on a public exchange (as to which Guarantor makes
no representation), to Guarantor’s knowledge (i) none of the funds or other
assets of Guarantor constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person; (ii) no Embargoed Person has any
interest of any nature whatsoever in Guarantor (whether directly or indirectly)
and (iii) none of the funds of Guarantor have been derived from any unlawful
activity. Notwithstanding anything to the contrary contained herein, the
representations and warranties contained in this subsection shall survive
repayment of the Loan.

(p) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Guarantor, and to the best of Guarantor’s knowledge after due and diligent
inquiry, each Person owning an interest in Guarantor (other than equityholders
that hold interest in the form of stock in Parkway Inc. traded on a public
exchange): (a) is not currently identified on the OFAC List and (b) is not a
Person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
any Legal Requirement. Guarantor has implemented procedures, and will
consistently apply such procedures throughout the term of the Loan and the
existence of this Guaranty, reasonably designed to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan and the existence of this Guaranty.

All representations and warranties made by Guarantor herein are deemed made as
of the date hereof and shall survive the execution hereof.

ARTICLE IV

SUBORDINATION OF CERTAIN DEBT

4.1 Subordination of Guarantor’s Conditional Rights. As used herein, the term
“Guarantor’s Conditional Rights” shall mean any and all debts and liabilities of
Borrower

 

10



--------------------------------------------------------------------------------

owed to Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been or
may hereafter be created or the manner in which they have been or may hereafter
be acquired by Guarantor.

4.2 Liens Subordinate; Standstill. Notwithstanding any other provision of this
Guaranty to the contrary, until the repayment in full of the Indebtedness
(including any Indebtedness evidenced by a loan created pursuant to the
Cooperation Agreement), Guarantor hereby agrees that (i) all Guarantor’s
Conditional Rights and any and all liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guarantor’s Conditional Rights shall be and remain, at all times, inferior and
subordinate in all respects to the payment and performance in full of the
Indebtedness and any and all liens, security interests, judgment liens, charges
or other encumbrances upon Borrower’s assets securing payment of the
Indebtedness, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach, (ii) Guarantor shall
not be entitled to, and shall not, receive or collect, directly or indirectly,
from Borrower or any other Person any amount pursuant to or in satisfaction of
any of the Guarantor’s Conditional Rights other than distributions by Borrower
not prohibited by the Loan Agreement and (iii) Guarantor shall not, without the
prior written consent of Lender, (x) exercise or enforce any creditor’s right it
may have against Borrower in respect of any of the Guarantor’s Conditional
Rights or (y) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor.

4.3 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right and authority, either
in its own name or as an attorney-in-fact for Guarantor, to prove its claim in
any such proceeding and to take such other steps as may be necessary so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments that would otherwise be payable
pursuant to or in satisfaction of any of the Guarantor’s Conditional Rights.
Guarantor hereby assigns any and all such dividends and payments to Lender.

4.4 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution that is prohibited by this Guaranty on account of any of the
Guarantor’s Conditional Rights and either (i) such amount is paid to Guarantor
at any time when any part of the Indebtedness or the Guaranteed Obligations
shall not have been paid or performed in full or, (ii) regardless of when such
amount is paid to Guarantor, any payment made by, or on behalf of, Borrower to
Lender is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by Lender or paid over to a trustee, receiver
or any other Person, whether under any bankruptcy act or otherwise (such
payment, a “Preferential Payment”), then such amount paid to Guarantor shall be
held in trust for the benefit of Lender and shall forthwith be paid to Lender to

 

11



--------------------------------------------------------------------------------

be credited and applied upon the Indebtedness or the Guaranteed Obligations,
whether matured or unmatured, in such order as Lender, in its sole and absolute
discretion, shall determine. To the extent that any of the provisions of this
Article 4 shall not be enforceable, Guarantor agrees that until such time as the
Indebtedness and the Guaranteed Obligations have been paid and performed in full
and the period of time has expired during which any payment made by Borrower to
Lender may be determined to be a Preferential Payment, all of the Guarantor’s
Conditional Rights, to the extent not validly waived, shall be subordinate to
Lender’s right to full payment and performance of the Indebtedness and the
Guaranteed Obligations and Guarantor shall not enforce any of the Guarantor’s
Conditional Rights during such period.

ARTICLE V

NET WORTH; REPORTING

5.1 Net Worth. At all times while any portion of the Principal Indebtedness
remains outstanding, Guarantor shall maintain an aggregate Net Worth of no less
than $500,000,000, and failure to do so at any time shall constitute an
immediate Event of Default. For purposes of this Section, “Net Worth” means
total assets (including the value of Guarantor’s direct or indirect interest in
Borrower, and excluding goodwill, patents, trademarks, trade names, organization
expense, treasury stock, unamortized debt discount and expense, deferred
research and development costs, deferred marketing expenses, and other like
intangibles) less total liabilities (including accrued and deferred income taxes
and any reserves against assets), determined in accordance with generally
accepted accounting principles, consistently applied.

5.2 Reporting; Existence.

(a) As soon as available, and in any event within 90 days after the close of
each Fiscal Year, Guarantor shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Guarantor’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format, or in either case, in such other format as may reasonably be
acceptable to Lender, annual financial statements of Guarantor, including a
balance sheet, together with related statements of operations and equityholders’
capital and cash flow for such Fiscal Year, audited by a “Big Four” accounting
firm or other independent public accounting firm reasonably acceptable to Lender
whose opinion shall be to the effect that such financial statements have been
prepared in accordance with GAAP applied on a consistent basis and shall not be
qualified as to the scope of the audit.

(b) As soon as available, and in any event within 45 days after the end of each
Fiscal Quarter (including year-end), Guarantor shall furnish to Lender, in an
Excel spreadsheet file in electronic format (which may be via an intralinks site
at Guarantor’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, or in either case, in such other format as may
be reasonably acceptable to Lender, quarterly and year-to-date unaudited
financial statements, prepared for such fiscal quarter with respect to
Guarantor, including a balance sheet of Guarantor as of the end of such Fiscal
Quarter, together with related statements of operations, equityholders’ capital
and cash flows for such Fiscal Quarter and for the portion of the Fiscal Year
ending with such Fiscal Quarter, setting forth in comparative form the
corresponding figures for the same period for the preceding fiscal year, which
statements

 

12



--------------------------------------------------------------------------------

shall be accompanied by an Officer’s Certificate certifying that the same are
true, correct and complete and were prepared in accordance with GAAP applied on
a consistent basis, subject to changes resulting from audit and normal year-end
audit adjustments.

(c) Guarantor shall make its representatives and officers available to Lender
from time to time, upon Lender’s reasonable request, to explain or discuss any
financial information provided by Guarantor to Lender under Sections 5.2(a) and
(b).

(d) Guarantor will preserve and maintain its legal existence. Guarantor shall
not consummate any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets unless, only with
respect to a merger or consolidation or amalgamation, or a sale of all or
substantially all of its assets, (i) the surviving entity assumes the
obligations of Guarantor hereunder and under the other Loan Documents if not
already a party to this Agreement, the Environmental Indemnity and the
Cooperation Agreement, and (ii) such transaction does not result in a Prohibited
Change of Control or violation of the Net Worth requirement.

(e) Notwithstanding anything contained in Section 5.2(a) or 5.2(b), Guarantor
shall not be obligated to provide any information pursuant to either of said
sections so long as at least one class of stock of Parkway is traded on a
nationally-recognized securities exchange and Legal Requirements require that
Parkway file its financial statements publicly.

ARTICLE VI

MISCELLANEOUS

6.1 Lender’s Benefit; No Impairment of Loan Documents. This Guaranty is for the
benefit of Lender and its successors and assigns and nothing contained herein
shall impair, as between Borrower and Lender, the obligations of Borrower under
the Loan Documents. Subject to the Loan Agreement, Lender and its successors and
assigns shall have the right to assign, in whole or in part, this Guaranty and
the other Loan Documents to any Person and to participate all or any portion of
the Loan, including any servicer or trustee in connection with a Securitization.

6.2 Successors and Assigns; Binding Effect. This Guaranty shall be binding upon
Guarantor and its heirs, executors, legal representatives, successors and
assigns, whether by voluntary action of the parties or by operation of law.
Notwithstanding anything to the contrary herein, Guarantor may in no event
delegate or transfer its obligations under, or be released from, this Guaranty,
except in accordance with the terms of the Loan Agreement and this Guaranty.

6.3 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Borrower or any interest in Borrower.

6.4 Costs and Expenses. If Guarantor should breach or fail to timely perform any
provision of this Guaranty, Guarantor shall, immediately upon demand by Lender,
pay to

 

13



--------------------------------------------------------------------------------

Lender any and all actual and documented costs and expenses (including court
costs and attorneys’ fees and expenses) incurred by Lender in connection with
the enforcement hereof or the preservation of Lender’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

6.5 Not a Waiver; No Set-Off. The failure of any party to enforce any right or
remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Guaranty or
to declare a default for failure to effect prompt payment of any such other
amount. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce any of the Indebtedness or the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
that Guarantor has or may hereafter have against Borrower or Lender shall be
available hereunder to Guarantor.

6.6 PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR AGREEMENTS
AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM
SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE
TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.

6.7 No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.

6.8 Separate Remedies. Each and all of Lender’s rights and remedies under this
Guaranty and each of the other Loan Documents are intended to be distinct,
separate and cumulative and no such right or remedy herein or therein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to Lender.

6.9 Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

14



--------------------------------------------------------------------------------

6.10 Rules of Construction. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified: (i) all meanings attributed to defined terms in this
Guaranty shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) “including” means “including, but not limited to” and
“including, without limitation” and (iii) the words “hereof,” “herein,”
“hereby,” “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision,
article, section or other subdivision of this Guaranty. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.

6.11 Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.

6.12 Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.

6.13 Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.

6.14 Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section). A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.

 

If to Lender:    Goldman Sachs Commercial Mortgage Capital, L.P.    200 West
Street    New York, New York 10282    Attention: General Counsel and to:   
Goldman Sachs Mortgage Company    200 West Street    New York, New York 10282   
Attention: Rene Theriault and J. Theodore Borter

 

15



--------------------------------------------------------------------------------

with a copy to:    Cleary Gottlieb Steen & Hamilton LLP    One Liberty Plaza   
New York, New York 10006    Attention: John V. Harrison, Esq. If to Guarantor:
   c/o Parkway Operating Partnership LP    One Orlando Centre    800 North
Magnolia Avenue, Suite 1625    Orlando, Florida 32803    Attention: Thomas
Blalock    Email address: with a copy to:    c/o Parkway Operating Partnership
LP    One Orlando Centre    800 North Magnolia Avenue, Suite 1625    Orlando,
Florida 32803    Attention: A. Noni Holmes-Kidd    Email address: with a copy
to:    Hogan Lovells US LLP    Columbia Square    555 Thirteenth Street, NW   
Washington, DC 20004    Attention: Lee E. Berner, Esq.

6.15 GOVERNING LAW. (A) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITHOUT REGARD TO CHOICE OF LAW RULES, TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR LENDER ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY
EACH (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS
BY

 

16



--------------------------------------------------------------------------------

MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE RESPECTIVE ADDRESS SPECIFIED HEREIN (AND AGREE THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

6.16 TRIAL BY JURY. GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LENDER, TO THE
FULLEST EXTENT THAT EACH MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND, BY
ITS ACCEPTANCE HEREOF, LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR AND LENDER.

6.17 Brokers and Financial Advisors. Guarantor hereby represents that none of
Borrower, Guarantor or any of their respective affiliates has dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Guaranty and/or the
other Loan Documents other than HFF, LP. Guarantor agrees to indemnify and hold
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower, Guarantor or any of their
respective affiliates in connection with the transactions contemplated in this
Guaranty and/or the other Loan Documents. The provisions of this Section shall
survive the expiration and termination of this Guaranty and the repayment of the
Indebtedness.

6.18 Termination of Guaranty. Subject to Section 1.11, this Guaranty shall be of
no further force and effect at the earlier to occur of: (i) such time as there
has been full and indefeasible repayment of the Indebtedness and all other
liabilities under the Loan Documents (if any) and there is no further obligation
to make advances, or (ii) an Assumption of the Loan, or a Defeasance of the Loan
in whole (but not in part), provided that in the case of such Assumption or
Defeasance, (a) such Assumption or Defeasance, as applicable, is in accordance
with the terms of the Loan Agreement, (b) Guarantor shall be released only with
respect to obligations and liabilities that arise after the date of such
Assumption or Defeasance, as applicable, (c) Guarantor shall remain liable for
any obligations or liabilities of Guarantor hereunder that expressly survive the
termination of this Guaranty, and (d) in the case of an Assumption, this
Guarantor shall have been assumed or replaced in accordance with the Loan
Agreement.

[No Further Text on this Page; Signature Page Follows]

 

17



--------------------------------------------------------------------------------

Executed and delivered as of the date first hereinabove set forth.

 

GUARANTOR:

PARKWAY OPERATING PARTNERSHIP LP,

a Delaware limited partnership

By: Parkway Properties General Partners, Inc., its General Partner, a Delaware
corporation By:  

/s/ A. Noni Holmes-Kidd

  Name:   A. Noni Holmes-Kidd   Title:   Vice President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE I

Borrower Entities

 

1. GWP NORTH RICHMOND, LLC, a Delaware limited liability company

 

2. GWP EIGHT TWELVE, LLC, a Delaware limited liability company

 

3. GWP WEST, LLC, a Delaware limited liability company

 

4. GWP RICHMOND AVENUE, LLC, a Delaware limited liability company

 

5. GWP CENTRAL PLANT, LLC, a Delaware limited liability company

 

6. GWP NINE, LLC, a Delaware limited liability company

 

7. GWP EDLOE PARKING, LLC, a Delaware limited liability company

 

8. GWP ONE, LLC, a Delaware limited liability company

 

9. GWP TWO, LLC, a Delaware limited liability company

 

10. GWP EAST, LLC, a Delaware limited liability company

 

11. GWP 3800 BUFFALO SPEEDWAY, LLC, a Delaware limited liability company

 

19